Title: From George Washington to Samuel Fletcher, 14 September 1778
From: Washington, George
To: Fletcher, Samuel


          
            Sir
            Head Quarters White plains 14 Sept. 1778
          
          The Board of War have favd me with a Copy of their letter to you of the 20th Augt by
            which I find that they had directed you to forward all the ready made cloathing to
            Springfeild and Harford there to be opened, aired and Assorted, and the Blankets, Shoes
            Stockings and shirts to Camp.
          The intent of the Board is to put the whole Army in compleat new uniform as early as
            possible in October, and to call in the old cloathing to be appropriated to other
            purposes. As their orders to you were pressing, I hope that considerable progress has
            been already made in forwarding the Goods to the places directed, but lest you should
            have met with difficulties in procuring Waggons, I have wrote to Genl Heath and the
            Quarter Master General to afford you all the assistance in their power. I expect you will derive considerable advantage from the
            returning  Teams which have carried provision to the Fleet and Army
            at Boston.
          I observe that the Board had directed you to deliver all the unmade Cloths and linens
            to Mess[r]s Otis and Andrews, to be by them made up into proper Cloathing for the Army.
            When finished and packed up, they will put them under your care to be forwarded after
            the others.
          Vast quantities of cloathing have been lost during the course of last winter, in the
            passage from Boston to Valley forge, for want of proper persons to attend and conduct
            the Waggons, and see the delivery of the goods at the place of destination: to remedy
            this evil, I have likewise desired General Heath and the Qr Mr to appoint active
            persons, whose Business it shall be to attend every detachment of Waggons, and see that
            they neither loiter upon the way or lose any part of their loading. It is of the
            greatest consequence to the Healths of the Troops that the Blankets should reach them as
            quick as possible, and I therefore desire that they and the shoes may be first
            forwarded, with orders to come immediately to the Army. The season also requires that
            the Men should be in their new Cloathing as early as possible in next month. I therefore
            hope that no exertion on your part will be wanting to have it lodged at the places
            directed, and properly assorted for delivery to the Deputy Cloathiers. I am
            &.
        